NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHELE BRYCE,                                  No.    19-35039

                Plaintiff-Appellant,            D.C. No. 3:18-cv-01852-MO

 v.
                                                MEMORANDUM*
CHOICE HOTELS INTERNATIONAL,
INC.; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Michele Bryce appeals pro se from the district court’s judgment dismissing

for improper venue her action alleging federal claims. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Meyers v. Bennett Law Offices, 238 F.3d
1068, 1071 (9th Cir. 2001). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Bryce’s action because Bryce failed to

establish that any defendant resides in the District of Oregon or that a substantial

part of the events or omissions giving rise to her claims occurred there. See 28

U.S.C. § 1391(b)(1), (2) (describing where a civil action may be brought).

      We reject as unsupported by the record Bryce’s contentions that the district

judge engaged in misconduct or erred by failing to recuse himself.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    19-35039